DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13, and 18 are objected to because of the following informalities: the claims appear to include recitations drawn to both shorting the charging pins and inverting the polarity of the charging voltage (at the charging pins). It is not clear if or how these embodiments can be combined. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-9, 11-14, 18, 19, 21-24, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUDEAU (US 2016/0087480) in view of WATER (US 2006/0128319).
	Regarding claim 1, TRUDEAU discloses a computing device (800, Fig. 8) comprising:
 	a battery (120; ¶ 0039-0040); 
 	a power supply connector (510; ¶ 0070) comprising a first contact and a second contact (¶ 0079 and Fig. 8 disclose at least two contacts; e.g., the connector 510 is depicted with two contacts, which are implied as power and return lines as known in the art); 
 	a connection determination circuit (130) configured to determine an input connected to the power supply connector (¶ 0035-0036); 
 	a charging circuit (comprising at least 117) configured to charge the battery if the connection determination circuit determines a first input (¶ 0072-0073: normal DC output power) connected to the power supply connector (¶ 0037); and 
 	an exception circuit (135) configured to instruct the computing device to perform exception processing if the connection determination circuit determines a second input connected to the power supply connector (¶ 0033, 0041, 0042); 
	wherein the first input comprises a voltage for charging the battery (¶ 0072-0073: normal DC output power); and 
 	wherein the second input comprises a reverse voltage or a short circuit (¶ 0072: an input that is shorted to ground) for performing the exception processing (¶ 0033, 0041, 0042: rebooting or resetting the processor; ¶ 0063, 0072-0073: reset),

 	TRUDEAU fails to disclose the second input comprises a reverse voltage; the connection determination circuit comprising a voltage polarity determination circuit; and a reverse voltage protection circuit configured to protect the computing device from the exception processing.
 	WATER discloses the second input comprises a reverse voltage; the connection determination circuit comprising a voltage polarity determination circuit (¶ 0024-0025, 0027; Fig. 3); and a reverse voltage protection circuit configured to protect the computing device from the exception processing (308, Fig. 3).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the reverse voltage, voltage polarity determination circuit, and reverse voltage protection circuit as recited in order to continue to provide stable power during the exception processing (as opposed to the variations in continuity or supplying ground as disclosed in ¶ 0072-0073 of TRUDEAU).
	Regarding claim 2, TRUDEAU as modified by WATER teaches the computing device as applied to claim 1 but fails to disclose the voltage polarity determination circuit is configured to determine a polarity of a power supply provided by the power supply device connected to the power supply connector; wherein the first input comprises a power supply of a first polarity, wherein the first polarity provides a plus pole at the first contact and a negative pole at the second contact, and wherein the second input comprises a power supply of a second polarity, wherein the second polarity provides a negative pole at the first contact and a negative pole at the 
  	Regarding claim 3, TRUDEAU discloses the short circuit is caused by configuring a conductive member between the first contact and the second contact (TRUDEAU, ¶ 0072: an input that is shorted to ground, wherein the input, when shorted to ground, provides at least “a conductive member” such as wire or cable in order to connect the ground to the contacts).
	Regarding claim 6, TRUDEAU as modified by WATER teaches the reverse voltage protection circuit configured to protect the computing device from damage due to a voltage of the second polarity (WATER, 308, Fig. 3; ¶ 0026).
 	Regarding claim 7, TRUDEAU discloses the exception processing comprises shutting down the computing device (¶ 0033, 0042: rebooting or resetting the processor comprises at least temporarily shutting down the computing device).
Regarding claim 8, TRUDEAU discloses the exception processing comprises restarting the computing device (¶ 0033, 0042: rebooting or resetting the processor comprises restarting the computing device).
 	Regarding claim 9, TRUDEAU discloses contact pins configured for charging (¶ 0079 and Fig. 8 disclose at least two contacts) and a circuitry configured to allow the same contact pins used for charging and a forced shutdown or reset on a main circuit board of the computing device (¶ 0072: either an output DC power is provided for charging or a reset signal is provided for exception processing, wherein bout the output DC power and the reset signal are provided to the same first and second contacts).
 	Regarding claim 11, TRUDEAU as modified by WATER teaches the computing device as applied to claim 1 but fails to disclose the exception circuit comprises a delay circuit configured to delay the exception processing by a pre-determined amount of time. WATER further discloses the exception circuit comprises a delay circuit configured to delay the exception processing by a pre-determined amount of time (¶ 0025: delay comprises an acceptable time duration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include delaying the exception processing in order to provide a stable signal for the exception processing and therefore prevent the exception processing from oscillating.
	Regarding claim 12, TRUDEAU discloses a processor; wherein the exception processing comprises a reset of the processor (¶ 0033, 0041, 0042).
	Regarding claim 13, TRUDEAU discloses a power supply device (860, Fig. 8) comprising:

 	a switch (185; ¶ 0046, 0071) configured to switch between a first state in which the power output connector provides an output voltage having a first polarity (¶ 0072: “output DC power”) for charging a computing device (800) and a second state in which the power output connector provides an output for initiating exception processing in the computing device (¶ 0072:  augmenting the signal, e.g., by supplying a ground); 
 	wherein the power output connector is configured to provide a predetermined voltage in the first state to enable the computing device to perform charging (¶ 0072: “output DC power”) and to provide a reverse voltage or a short circuit in the second state (¶ 0072: an input that is shorted to ground) to enable the computing device to perform exception processing (¶ 0072: either an output DC power is provided for charging or a reset signal is provided for exception processing, wherein the output DC power and the reset signal are provided to the same first and second contacts).
 	TRUDEAU fails to disclose providing a reverse voltage to enable the computing device to perform exception processing; and an output for initiating exception processing comprises an output voltage having a second polarity.
 	WATER discloses providing a reverse voltage to enable the computing device to perform exception processing; and an output for initiating exception processing comprises an output voltage having a second polarity (¶ 0024-0025, 0027; Fig. 3). 

	Regarding claim 14, TRUDEAU as modified by WATER teaches the power supply device as applied to claim 13 but fails to disclose the output voltage of the first polarity provides a plus pole at the first contact and a negative pole at the second contact in the first state and the output voltage of the second polarity provides a negative pole at the first contact and a negative pole at the second contact in the second state and the second polarity is inverted from the first polarity to perform the exception processing. WATER further discloses the output voltage of the first polarity provides a plus pole at the first contact and a negative pole at the second contact in the first state and the output voltage of the second polarity provides a negative pole at the first contact and a negative pole at the second contact in the second state and the second polarity is inverted from the first polarity to perform the exception processing (WATER, ¶ 0024-0025, 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first and second polarities as recited in order to continue to provide stable power during the exception processing (as opposed to the variations in continuity or supplying ground as disclosed in ¶ 0072-0073 of TRUDEAU).
	Regarding claim 18, TRUDEAU discloses a method for controlling a computing device (800, Fig. 8), the method comprising: 
 	determining an input (511) connected to a power supply connector (510) of the computing device (¶ 0035-0036), wherein the power supply connector comprises a first contact 
 	charging a battery (120; ¶ 0039-0040) if a first input connected to the power supply connector is determined (¶ 0072-0073: normal DC output power); and 
 	performing exception processing (¶ 0033, 0041, 0042: rebooting or resetting the processor) if a second input connected to the power supply connector is determined (¶ 0072: determines if the input is shorted to ground);
 	wherein determining the input comprises determining a polarity of a power supply and whether a short circuit is provided at the power supply connector (¶ 0072: determines if the input is shorted to ground); 
 	wherein the first input comprises a voltage for charging the battery (¶ 0072-0073: normal DC output power); and 
 	wherein the second input comprises a reverse voltage or a short circuit (¶ 0072: an input that is shorted to ground) for performing the exception processing (¶ 0033, 0041, 0042: rebooting or resetting the processor; ¶ 0063, 0072-0073: reset); and
 	wherein the computing device performs charging or the exception processing enabled by a power supply device (860; ¶ 0070; ¶ 0072: either an output DC power is provided for charging or a reset signal is provided for exception processing, wherein bout the output DC power and the reset signal are provided to the same first and second contacts).
 	TRUDEAU fails to disclose the second input comprises a reverse voltage; and protecting the computing device from damage from the exception processing with a reverse voltage protection circuit. 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the reverse voltage as recited in order to continue to provide stable power during the exception processing (as opposed to the variations in continuity or supplying ground as disclosed in ¶ 0072-0073 of TRUDEAU).
	Regarding claim 19, TRUDEAU as modified by WATER teaches the method as applied to claim 18 but fails to disclose the polarity of the power supply is provided by the power supply device connected to the power supply connector; wherein the first input comprises a power supply of a first polarity, wherein the first polarity provides a plus pole at the first contact and a negative pole at the second contact; and wherein the second input comprises a power supply of a second polarity, wherein the second polarity provides a negative pole at the first contact and a negative pole at the second contact and the second polarity is inverted from the first polarity to perform the exception processing. WATER discloses the polarity of the power supply is provided by the power supply device connected to the power supply connector; wherein the first input comprises a power supply of a first polarity, wherein the first polarity provides a plus pole at the first contact and a negative pole at the second contact; and wherein the second input comprises a power supply of a second polarity, wherein the second polarity provides a negative pole at the first contact and a negative pole at the second contact and the second polarity is inverted from the first polarity to perform the exception processing (¶ 0024-0025, 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first and second polarity as recited in order to continue to provide stable 
	Regarding claim 21, TRUDEAU as modified by WATER teaches protecting the computing device from damage due to a voltage of the second polarity (WATER, via 308, Fig. 3).
 	Regarding claim 22, TRUDEAU discloses the exception processing comprises shutting down the computing device (¶ 0033, 0041, 0042: rebooting or resetting the processor comprises at least temporarily shutting down the computing device). 	
 	Regarding claim 23, TRUDEAU discloses the exception processing comprises restarting the computing device (¶ 0033, 0042: rebooting or resetting the processor comprises restarting the computing device).
 	Regarding claim 24, TRUDEAU discloses the short circuit is performed manually (¶ 0046, 0072: a user manually operates the reset button 185).
	Regarding claim 28, TRUDEAU as modified by WATER teaches the method as applied to claim 18 but fails to disclose the exception processing is carried out after a delay of a pre-determined amount of time. WATER discloses the exception processing is carried out after a delay of a pre-determined amount of time (WATER, ¶ 0025: delay comprises an acceptable time duration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include delaying the exception processing in order to provide a stable signal for the exception processing and therefore prevent the exception processing from oscillating.
	Regarding claim 29, TRUDEAU discloses the exception processing comprises a reset of a processor of the computing device (¶ 0033, 0041, 0042).
Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. In response to arguments that the embodiments are not mutually exclusive, the independent claims recite the input being a reverse voltage or a short circuit in the alternative, and secondary reference WATER discloses the input being a reverse voltage/second polarity as recited in the claims. It is noted that the drawings do not show a computing device that determines both a reverse voltage and a short circuit, and the specification does not explicitly recite a single computing device that determines both a reverse voltage and a short circuit from the power supply. It is submitted that TRUDEAU as modified by WATER teaches a computing device, a power supply device, and a method as described in the rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        January 20, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 20, 2022